State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      520131
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ADAM D. KEMP,
                    Appellant.
________________________________


Calendar Date:   May 27, 2015

Before:   Peters, P.J., Lahtinen, Garry and Devine, JJ.

                             __________


     Martin J. McGuinness, Saratoga Springs, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                             __________


Garry, J.

      Appeal from a decision of the County Court of Washington
County (McKeighan, J.), dated May 9, 2014, which classified
defendant as a risk level II sex offender pursuant to the Sex
Offender Registration Act.

      Defendant was convicted, upon his guilty plea, of
possession of a sexual performance by a child and sentenced to 10
years of probation. The Board of Examiners of Sex Offenders
prepared a risk assessment instrument (hereinafter RAI) that
presumptively classified defendant as a risk level II sex
offender pursuant to the Sex Offender Registration Act (see
Correction Law art 6-C). At the hearing, defendant stipulated to
the RAI score but requested a downward departure, which the
People opposed. County Court adopted the RAI score, denied the
                              -2-                  520131

requested downward departure and classified defendant as a risk
level II sex offender. Defendant now appeals.

      Pursuant to Correction Law § 168-n (3), County Court was
required to "render an order setting forth its determinations and
the findings of fact and conclusions of law on which the
determinations are based." Such order must be in writing (see
CPLR 2219 [a]; Siegel, NY Prac § 250 at 438-439 [5th ed 2011])
and "entered and filed in the office of the clerk of the court
where the action is triable" (CPLR 2220 [a]; see People v
Leopold, 13 NY3d 923, 924 [2010]; People v Smith, 11 NY3d 797,
798 [2008]). Here, the record does not reflect that a written
court order was ever entered and filed. Although County Court
executed the standard form designating defendant's risk level
classification, this form is not identified as an order (see CPLR
5512 [a]) and does not contain the "so ordered" language (People
v Joslyn, 27 AD3d 1033, 1035 [2006]; see People v Rogowski, 96
AD3d 1113, 1113 n [2012]). There is a reference to an order in
the transcript, but no such document has been produced.
Accordingly, the appeal must be dismissed, as it is not properly
before this Court (see CPLR 5513, 5515 [1]; People v Laurange, 97
AD3d 995, 996 [2012]; Matter of Graziano v County of Albany, 12
AD3d 819, 820 [2004]).

     Peters, P.J., Lahtinen and Devine, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court